PER CURIAM.
We affirm the trial court’s determination in all respects but one. Based on the disparity of the incomes and financial positions of the parties, we determine that the trial court abused its discretion by failing to order the husband to pay 100 percent of the wife’s attorney’s fees and costs. We, therefore, reverse that portion of the final judgment, and direct that the husband be required to pay all of the wife’s attorney’s fees and costs.
We also would again remind the trial court that it is inappropriate for the trial court to chastise and doggedly question a party as to issues adequately addressed on cross-examination. See Nicholson v. Nicholson, 671 So.2d 821 (Fla. 1st DCA 1996).
JOANOS, WOLF and VAN NORTWICK, JJ., concur.